Order entered January 24, 2020




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-01443-CV

BABY DOLLS TOPLESS SALOONS, INC. AND BURCH MANAGEMENT COMPANY,
                         INC., Appellants

                                            V.

GILBERT SOTERO, AS THE REPRESENTATIVE OF THE ESTATE OF STEPHANIE
SOTERO HERNANDEZ, AND EDUVIGES CHAPA III AS NEXT FRIEND OF A.C.C., A
                          MINOR, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-00644

                                         ORDER
       Before the Court is appellees’ January 22, 2020 unopposed motion for a fourteen-day

extension of time to file their brief. We GRANT the motion and ORDER the brief be filed no

later than February 7, 2020.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE